WASHBURN, PJ.
The arrangement between a life insurance company and its local agent was that policies which were to become effective upon delivery were sent by the company to the agent for delivery, the agent to collect the first year’s premium, retain 75% thereof for himself, and remit balance to the company. Such a policy was so sent and the company charged the agent with the company’s share of the premium. The agent delivered the policy and accepted for the premium a note payable to himself and signed by the insured and his wife, but no part of said note was ever paid, and after it was past due the insured died. There was no provision in the note or the policy for a forfeiture of the same for failure to pay the premium or a note given therefor.
Held: Said insurance company is not relieved from liability on said policy on the ground that the first year’s premium was not paid.
(Funk and Pardee, JJ., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.